DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pg. 6, filed 5/25/2022, with respect to the status and amendments to the claims is hereby acknowledged. 
Applicant’s arguments, see pg. 5, filed 5/25/2022, with respect to the rejection of claims 1-3 and 6-10 under 35 U.S.C. 103 is hereby acknowledged. The examiner notes that the applicant’s arguments are directed to newly amended limitations not previously presented. In particular, the examiner agrees that the prior art already of record does not render obvious “"the video interaction application comprises: identification information of the view termina, identification information of a video conference, or a media resource occupation status of the video conference." Therefore, the examiner will rely on newly found prior art reference(s) in order to address the new limitations.
Claims 2-4 depend on the amended claim 1, and thus will also be rejected for at least the same reasons as the amended claim 1. Since the amended claims 9 and 10 cite similar limitations of the amended claim 1, the amended claims 9 and 10 will also be rejected for at least the same reasons as the amended claim 1.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9, and 10 are objected to because of the following informalities: the term “terminal” in relation to “identification of the view terminal” is misspelled and should be corrected to “termina[l]”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rameil-Green; Marc Andre US 20150142879 A1 (hereafter Rameil-Green) and further in view of Lum; Henry et al. US 20160165051 A1 (hereafter Lum) and in further view of VanderKnyff; Christopher Michael et al. US 10735476 B1 (hereafter VanderKnyff).
Regarding claim 1, “a video interaction management method, comprising: allocating, by a server, connection information for a preset view terminal so that the view terminal establishes a view connection with the server through the connection information” Rameil-Green para 26-28 – clients 220a-220b access web server 240 utilizing connection information such as URL such that the client device utilizes predetermined resources (e.g., WebRTC gateways and libraries) or the server provides established resources to be utilized by the clients such as network devices comprising WebRTC devices; see also para 13-24 – user terminals communicate with the IMS using connection information that has been allocated by a WebRTC gateway comprising an pre-assigned unique identifier (e.g., user-gateway identifier, unique identifier, token) so that the user terminal establishes a connection for viewing multimedia content from IMS using the pre-assigned connection information. Regarding “and allocating, by the server, a media resource for the view terminal before the view terminal performs a video interaction so that the view terminal performs the video interaction through the media resource” Rameil-Green para 26-28 – clients 220a-220b access web server 240 utilizing connection information such as URL such that the client device utilizes predetermined resources (e.g., WebRTC gateways and libraries) or the server provides established resources to be utilized by the clients such as network devices comprising WebRTC devices; see also para 13-24 and 39 teaches the user terminal establishes a connection for viewing multimedia content from IMS using the pre-assigned connection information; addressing a known problem of allocating resources for application instances of one user. Wherein Rameil-Green teaches the resources required for providing the WebRTC services for a user terminal 120, Rameil-Green also discloses that the improvement provides a solution to a conventional telecommunication network the IP Multimedia Subsystem, i.e. the IMS, which typically manages multiple instances, which require a registration into the IMS for each instance and rely on IMS forking systems.  
Rameil-Green is silent with respect to “wherein the media resource comprises at least one of: a resource that is provided by the server for encoding and decoding services for a received audio or video transmitted from the view terminal to other terminals; or a resource that is provided by the server for encoding and decoding services for an audio or video transmitted to the view terminal.”
	In an analogous art, Lum teaches an invention for WebRTC sessions enabling a server to manage media resources and wherein a server acting as an intermediary device between two client devices or a client device and an agent device (Fig. 8) such that the server includes media resource comprising at least one of: a resource that is provided by the server for encoding and decoding services for a received audio or video transmitted from the view terminal to other terminals  (Lum para 95-96 WebRTC service gateway stores resource information and wherein said service gateway is configured to automatically transcode between two different codecs if the gateway detects that there is no common codec shared between two parties exchanging data; see also para 81-94 WebRTC communication with optimized transcoding performed by server intermediary device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rameil-Green for allocating resources for application instances of users by enabling user terminals to communicate with the IMS using connection information that has been allocated by a WebRTC gateway comprising an pre-assigned data so that the user terminal establishes a connection for viewing multimedia content from IMS using the pre-assigned data by further incorporating known elements of Lum for WebRTC sessions enabling a server to manage media resources WebRTC service gateway stores resource information and wherein said service gateway is configured to automatically transcode between two different codecs if the gateway detects that there is no common codec shared between two parties exchanging data because the combination of known elements would enable the allocation of resources for delivering multimedia content in a network with dynamic bandwidth limitations and/or heterogeneous devices utilizing different codecs.
Regarding “wherein the allocating, by the server, the media resource for the view terminal before the view terminal performs the video interaction so that the view terminal performs the video interaction through the media resource comprises: in response to the view terminal transmitting a video interaction application to the server, approving, by the server, the video interaction application according to a preset approval model or user control” is delimited in the alternative (i.e., approval model or user control) is rejected as discussed above See Rameil-Green wherein a client interaction application corresponds to a WebRTC application (Rameil-Green para 11) and wherein the allocation elements are disclosed, in part, paragraphs comprising para 26-28 – clients 220a-220b access web server 240 utilizing connection information such as URL such that the client device utilizes predetermined resources (e.g., WebRTC gateways and libraries) or the server provides established resources to be utilized by the clients such as network devices comprising WebRTC devices; see also para 13-24 – user terminals communicate with the IMS using connection information that has been allocated by a WebRTC gateway comprising an pre-assigned unique identifier (e.g., user-gateway identifier, unique identifier, token) so that the user terminal establishes a connection for viewing multimedia content from IMS using the pre-assigned connection information; addressing a known problem of allocating resources for application instances of one user. see also Rameil-Green para 26-28 – clients 220a-220b access web server 240 utilizing connection information such as URL such that the client device utilizes predetermined resources (e.g., WebRTC gateways and libraries) or the server provides established resources to be utilized by the clients such as network devices comprising WebRTC devices is interpreted and understood as an allocation function; Wherein Rameil-Green teaches the resources required for providing the WebRTC services for a user terminal 120, Rameil-Green also discloses that the improvement provides a solution to a conventional telecommunication network the IP Multimedia Subsystem, i.e. the IMS, which typically manages multiple instances, which require a registration into the IMS for each instance and rely on IMS forking systems. The claimed “user control” in relation to “and in condition that the video interaction application is approved by the server, allocating, by the server, the media resource for the view terminal so that the view terminal performs the video interaction through the media resource” corresponds to how users are authenticated based on a preestablished set of rules as disclosed in Rameil-Green para 26-27, 36 in order to enable the user requesting access to utilizing the WebRTC application for communication as discussed supra. see also Lum para 56 teaches a session token interpreted as a permission/authorization mechanism.
[Prior art made of record but not relied upon Gangadharan relates to “in response to the view terminal transmitting a video interaction application to the server, approving, by the server, the video interaction application” (see Gangadharan para 40-54, 57-60, 76, 79-85 communicating requests to servers comprises Javascript API and Security for real-time communication over the Web requires that the communicating endpoints be able to authenticate each other). See also Sadika teaches a preset approval model utilized in invention for identifying and preventing malicious application programming interface ( API) attacks in a client-server architecture (para 8, 28-31, 33-34, 42-46).]

Furthermore, regarding wherein the video interaction application comprises: identification information of the view terminal, identification information of a video conference, or a media resource occupation status of the video conference” Rameil-Green para 17-23 discloses a user identifier that is used in the invention as a way to identify the user’s terminal but does not appear to refer to the user identifier as an “identification information of the view terminal.” Similarly, Lum of record teaches a WebRTC function wherein an ICE candidate and comprises an identifier of the requesting end-user device (col. 10:7-35)
In an analogous art, Vanderknyff provides a motivation for modifying Rameil-Green user identifier and Lum’s identifier of the requesting end-user device to render obvious “identification information of the view terminal” (Vanderknyff col. 14:1-62 teaches a client identifier that is used in conjunction with a WebRTC API.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rameil-Green user identifier related to allocating resources for application instances of users by enabling user terminals to communicate with the IMS using connection information that has been allocated by a WebRTC gateway comprising an pre-assigned data so that the user terminal establishes a connection for viewing multimedia content from IMS using the pre-assigned data and Lum’s identifier of the requesting end-user device relating to WebRTC sessions enabling a server to manage media resources WebRTC service gateway because the prior art Vanderknyff recognizes the benefit of utilizing client identifier that is used in conjunction with a WebRTC API to establish a WebRTC communication between a client view terminal and a destination terminal and identify that the client terminal is a candidate for connection as part of an authentication process providing a level of security.
 
. 
Regarding claim 2, “further comprising: allocating, by the server, a media resource for a preset interaction terminal so that the interaction terminal performs the video interaction through the media resource” is further rejected on obviousness grounds as discussed in the rejection of claim 1 based on the combination of Rameil-Green and Lum wherein Rameil-Green para 13-24 and 39 teaches the user terminal establishes a connection for viewing multimedia content from IMS using the pre-assigned connection information.
Regarding claim 3, “wherein establishing, by the view terminal, the view connection with the server through the connection information comprises: establishing, by the view terminal, the view connection with the server through the connection information in a web real-time communication browser” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 based on the combination of Rameil-Green and Lum wherein Rameil-Green para 11, 15, 26,  teaches a browser; Lum para 95 a WebRTC connection comprising browser to browser communications. 
Regarding claim 6, “wherein the allocating, by the server, the media resource for the view terminal so that the view terminal performs the video interaction through the media resource comprises: stopping, by the server, transmission of a video to the view terminal, and disconnecting the view connection with the view terminal; and allocating, by the server, the media resource for the view terminal, and establishing the interaction connection with the view terminal through the media resource so that the view terminal performs the video interaction through the interaction connection” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 based on the combination of Rameil-Green, Lum, and VanderKnyff wherein Rameil-Green para 0013 and  Lum para 111 – changing parameters when there is a change in media content. 
Regarding claim 7, “further comprising: in response to ending the video interaction by the view terminal, disconnecting, by the server, the interaction connection with the view terminal, and releasing, by the server, a media resource allocated for the view terminal” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3, 6 based on the combination of Green, Lum, and VanderKnyff wherein Rameil-Green para 0013, 0051 and Lum para 72 – user may choose to cancel a call request in which case the call request is ended teaches termination of a communication session which a person of ordinary skill in the art would reasonably infer means disconnecting, by the server, the interaction connection with the view terminal, and releasing, by the server, a media resource allocated for the view terminal. See also VanderKnyff col. 16:40-64 disclosing an TCP END request also interpreted as a termination request.
Regarding claim 8, wherein the ending the video interaction by the view terminal comprises: applying, by the view terminal, for termination of the video interaction to the server, or terminating, by the server, the video interaction of the view terminal” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3, 6 based on the combination of Green, Lum, and VanderKnyff wherein Rameil-Green para 0013, 0051 and  Lum para 72 teaches termination of a communication session which a person of ordinary skill in the art would reasonably infer means disconnecting, by the server, the interaction connection with the view terminal, and releasing, by the server, a media resource allocated for the view terminal. See also VanderKnyff col. 16:40-64 disclosing an TCP END request also interpreted as a termination request. 
Regarding the system claim 9 and computer-readable storage medium of claim 10, the claims are grouped and rejected with the method claims 1-3 and 6-8 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-3 and 6-8 and because the steps of the method are easily converted into elements of computer system or a computer readable medium by one of ordinary skill in the art.

 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rameil-Green; Marc Andre US 20150142879 A1 (hereafter Rameil-Green) and further in view of Lum; Henry et al. US 20160165051 A1 (hereafter Lum) and in further view of VanderKnyff; Christopher Michael et al. US 10735476 B1 (hereafter VanderKnyff) and in further view of Moore; Timothy Mark et al. US 20160380967 A1 (hereafter Moore).
Regarding claim 5, “wherein the allocating, by the server, the media resource for the view terminal before the view terminal performs the video interaction so that the view terminal performs the video interaction through the media resource comprises: in response to a user controlling the server to select the view terminal for the video interaction, transmitting, by the server, a video interaction invitation to the view terminal; and in condition that the video interaction invitation is accepted by the view terminal, allocating, by the server, the media resource for the view terminal so that the view terminal performs the video interaction through the media resource” all the elements except “in response to a user controlling the server to select the view terminal for the video interaction, transmitting, by the server, a video interaction invitation to the view terminal; and in condition that the video interaction invitation is accepted by the view terminal, allocating, by the server, the media resource for the view terminal so that the view terminal performs the video interaction through the media resource” is discussed in the rejection of claims 1-3. Whereas Rameil-Green teaches utilizing signaling can be an invitation (para 0041), the deficiency of Rameil-Green and Lum is further disclosed by Moore (para 0003, 0041, 0043, 101-102 - This reduces the time it takes to establish the media session i.e. the time between the receiving of the invite or offer and the time at which media data packets of the media session start to be received at the first endpoint from the second endpoint.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rameil-Green, Lum, and VanderKnyff for allocating resources for application instances of users by enabling user terminals to communicate with the IMS using connection information that has been allocated by a WebRTC gateway comprising an pre-assigned data so that the user terminal establishes a connection for viewing multimedia content from IMS using the pre-assigned data by further incorporating known elements of Moore for establishing a video session between two endpoints wherein the establishing the communication reduces the time it takes to establish the media session i.e. the time between the receiving of the invite or offer and the time at which media data packets of the media session start to be received at the first endpoint from the second endpoint.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached generally Monday to Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-270-3950.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFONSO CASTRO/Primary Examiner, Art Unit 2421